Exhibit 99.2 SYMYX TECHNOLOGIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL STATEMENTS INDEX Page Introduction 2 Unaudited Condensed Combined Pro Forma Balance Sheet as of September 30, 2007 3 Unaudited Condensed Combined Pro Forma Statement of Operation for the Nine Months Ended September 30, 2007 4 Unaudited Condensed Combined Pro Forma Statement of Operation for the Year Ended December 31, 2006 5 Notes to Unaudited Condensed Combined Pro Forma Financial Statements 6 1 Introduction On October 1, 2007, Symyx Technologies, Inc. (the “Company” or “Symyx”) completed the purchase of all of the outstanding capital stock of MDL Information Systems, Inc., a Delaware corporation, MDL Information Systems AG, a company organized under the laws of Switzerland, MDL Information Systems KK, a company organized under the laws of Japan, and MDL Information Systems (Sweden) AB, a company organized under the laws of Sweden, along with certain assets of Elsevier Limited, a company organized under the laws of England and Wales (“Elsevier UK”), and MDL Information Systems (UK) Limited, a company organized under the laws of England and Wales (“MDL (UK) Limited”), collectively the MDL Information Systems Business, pursuant to the terms of the Sale Agreement (the “Agreement”), dated August 9, 2007, by and among the Company, Elsevier Inc., a New York corporation, Elsevier Swiss Holdings S.A., a company organized under the laws of Switzerland, Elsevier Japan KK, a company organized under the laws of Japan, Elsevier UK and MDL (UK) Limited, for $123 million in cash, subject to a working capital adjustment as set forth in the Agreement. Of the $123 million purchase price, the parties placed $10 million in escrow pending their determination of any detriments suffered or benefits enjoyed by the MDL Information Systems Business as a result of pre-closing intercompany transactions by the MDL Information Systems Business. The following unaudited condensed combined pro formafinancial statements were prepared using the purchase method of accounting and were based on the historical financial statements of Symyx and MDL Information Systems Business. The unaudited condensed combined pro forma balance sheet gives pro forma affect to the transaction as if it had occurred on September 30, 2007. The accompanying unaudited condensed combined pro forma statements of operations for the nine-month period ended September 30, 2007 and for the year ended December 31, 2006 combine Symyx’s historical operations with the historical operations of the MDL Information Systems Business as if the transaction had occurred on January 1, 2007 and 2006, respectively. The unaudited condensed combined pro forma financial statements and notes thereto should be read in conjunction with Symyx’s consolidated annual financial statements filed with the Securities and Exchange Commission in its Annual Report on Form 10-K for the year ended December 31, 2006, Symyx’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and the financial statements of the MDL Information Systems Business as filed as Exhibit 99.1 of this Amendment No. 2 of Form 8-K. The unaudited condensed combined pro forma financial statements are presented for illustrative purpose only, and the pro forma adjustments are based on a preliminary valuation of the estimated fair values of the net assets acquired. Such information is not necessarily indicative of the operating results or financial position that would have occurred had the acquisition been completed at the dates indicated or what the results will be for any future periods. 2 SYMYX TECHNOLOGIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA BALANCE SHEET (in thousands) September 30, 2007 PRO FORMA Symyx MDL Information Systems Business Adjustments Combined ASSETS Current assets: Cash and cash equivalents $ 142,837 $ - $ (117,300 ) [a] $ 25,537 Available-for-sale securities 49,696 - - 49,696 Accounts receivable, net 6,977 6,070 - 13,047 Inventories 7,736 10 - 7,746 Deferred tax assets and other current assets 6,453 4,028 (4,711 ) [g] 5,770 Total current assets 213,699 10,108 (122,011 ) 101,796 Property, plant and equipment, net 29,687 5,223 - 34,910 Intangible assets, net 10,637 4,675 54,325 [b] 69,637 Goodwill 18,070 21,896 77,588 [c] 117,554 Long-term investments 13,500 - - 13,500 Deferred tax and other assets 8,177 5,950 (12,716 )[d],[g] 1,411 Total assets $ 293,770 $ 47,852 $ (2,814 ) $ 338,808 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and other accrued liabilities $ 19,262 $ 11,354 $ 8,790 [e] $ 39,406 Income tax payable 13,661 - - 13,661 Current deferred tax liability - 288 - 288 Short-term deferred revenue 6,531 30,756 (19,907 )[f] 17,380 Total current liabilities 39,454 42,398 (11,117 ) 70,735 Long-term deferred revenue - 3,171 (2,052 ) [f] 1,119 Noncurrent deferred tax liabilities 829 - 15,138 [g] 15,967 Total liabilities 40,283 45,569 1,969 87,821 Total stockholders' equity 253,487 2,283 (4,783 ) [h] 250,987 Total liabilities and stockholders’ equity $ 293,770 $ 47,852 $ (2,814 ) $ 338,808 See accompanying notes to unaudited condensed combined pro forma financial statements. 3 SYMYX TECHNOLOGIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS (in thousands, except per share amounts) Nine Months Ended September 30, 2007 PRO FORMA Symyx MDL Information Systems Business Adjustments Combined Service revenue $ 40,629 $ 24,472 $ - $ 65,101 Product revenue 16,699 - - 16,699 Content revenue - 24,115 - 24,115 License fees and royalties 19,249 9,074 - 28,323 Total revenue 76,577 57,661 - 134,238 Cost of goods sold 7,628 16,513 - 24,141 Research and development 49,067 21,378 (868 ) [i] 69,577 Selling, general and administrative 29,014 15,122 - 44,136 Amortization of intangible assets arising from business combinations 2,881 - 6,822 [j] 9,703 Total operating expenses 88,590 53,013 5,954 147,557 Income (loss) from operation (12,013 ) 4,648 (5,954 ) (13,319 ) Gain from sale of equity interest in Ilypsa, Inc. 40,826 - - 40,826 Interest and other income, net 5,306 557 (4,546 ) [k] 1,317 Income before provision for income taxes and equity in loss 34,119 5,205 (10,500 ) 28,824 Provision for income taxes (11,678 ) (2,150 ) 4,200 [l] (9,628 ) Equity in loss from Visyx Technologies Inc. (328 ) - - (328 ) Net income $ 22,113 $ 3,055 $ (6,300 ) 18,868 Net Income per share: Basic $ 0.67 $ 0.57 Diluted $ 0.66 $ 0.56 Weighted average number of shares outstanding: Basic 33,142 33,142 Diluted 33,521 33,521 See accompanying notes to unaudited condensed combined pro forma financial statements. 4 SYMYX TECHNOLOGIES, INC. UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS (in thousands, except per share amounts) Twelve Months Ended December 31, 2006 PRO FORMA Symyx MDL Information Systems Business Adjustments Combined Service revenue $ 57,933 $ 37,175 $ - 95,108 Product revenue 33,526 - - 33,526 Content revenue - 31,656 - 31,656 License fees and royalties 33,441 12,256 - 45,697 Total revenue 124,900 81,087 - 205,987 Cost of goods sold 11,811 21,597 - 33,408 Research and development 65,060 29,395 (302 ) [i] 94,153 Selling, general and administrative 35,224 23,680 - 58,904 Acquired in-process research and development 1,392 - - 1,392 Amortization of intangible assets arising from business combinations 4,270 - 9,096 [j] 13,366 Total operating expenses 117,757 74,672 8,794 201,223 Income from operations 7,143 6,415 (8,794 ) 4,764 Interest and other income, net 7,709 43 (6,062 ) [k] 1,690 Income before provision for income taxes and equity in loss 14,852 6,458 (14,856 ) 6,454 Provision for income taxes (6,382 ) (2,667 ) 5,942 [l] (3,107 ) Equity in loss from Visyx Technologies Inc. (186 ) - - (186 ) Net income $ 8,284 $ 3,791 $ (8,914 ) $ 3,161 Net Income per share: Basic $ 0.25 $ 0.10 Diluted $ 0.24 $ 0.09 Weighted average number of shares outstanding: Basic 33,199 33,199 Diluted 34,214 34,214 See accompanying notes to unaudited condensed combined pro forma financial statements. 5 SYMYX TECHNOLOGIES, INC. NOTES TO UNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL STATEMENTS 1. Basis of Pro Forma Presentation The unaudited condensed combined pro forma balance sheet as of September 30, 2007 and the unaudited condensed combined pro forma statements of operations for the nine months ended September 30, 2007 and for the year ended December 31, 2006 are based on the historical financial statements of Symyx Technologies, Inc. (“Symyx”) and the MDL Information Systems Business (“MDL”). Symyx accounts for the acquisition of MDL under Financial Accounting Standards Board Statement No. 141, Business Combinations. In accordance with business combination accounting, Symyx will allocate the purchase price of acquired companies to the tangible and intangible assets acquired, liabilities assumed as well as in-process technology based on their estimated fair values. The excess of the purchase price over the net tangible and identifiable intangible assets will be recorded as goodwill. Symyx’s management has made significant assumptions and estimates in determining the preliminary purchase price and the preliminary allocation of the estimated purchase price in the unaudited condensed combined pro forma financial statements. The unaudited condensed combined pro forma financial statements are not intended to represent or be indicative of the consolidated financial position or results of operations of Symyx that would have been reported had the acquisition been completed as of the dates presented, and should not be taken as representative of the future consolidated results of operations or financial position of Symyx. The unaudited condensed combined pro forma financial statements do not reflect any operating synergies, revenue enhancement, or cost savings that Symyx may achieve with respect to the combined companies. The preliminary allocation of the purchase price used in the unaudited condensed combined pro forma financial statements is based upon preliminary estimates. The estimates and assumptions are subject to change, including change in the fair value of assets acquired upon the finalization of the MDL valuation report, change of purchase price upon mutual confirmation of the final working capital adjustment, and change in estimated restructuring costs upon completion of exit activities related to the acquisition. These changes may materially affect the pro forma financial position presented and the amortization of intangible assets recorded in the pro forma results of operations. 2. Preliminary Purchase Price Allocation The following table summarizes the estimated total purchase price determined for accounting purposes of these condensed combined pro forma financial statements (in thousands): Cash paid to Elsevier $ 113,000 Cash paid to escrow account 10,000 Estimated working capital adjustments (5,700 ) Estimated acquisition costs 3,942 Total preliminary purchase price $ 121,242 The preliminary purchase price was allocated based on the estimated fair value of the tangible and identifiable intangible assets acquired and liabilities assumed in the acquisition. An allocation of the preliminary purchase price was made to major categories of assets and liabilities in the accompanying unaudited condensed combined pro forma financial statements based on the management’s best estimates, assuming the acquisition had closed on September 30, 2007. The excess of the purchase price over the estimated fair value of tangible and identifiable intangible assets acquired and liabilities assumed was allocated to goodwill. 6 The following table summarizes the preliminary purchase price allocation (in thousands): Net liabilities assumed $ (9,610 ) Identifiable intangible assets 59,000 In-process technology 2,500 Deferred tax liabilities (30,132 ) Goodwill 99,484 Total preliminary purchase price $ 121,242 The components of identifiable intangible assets, their estimated useful lives and associated pro forma amortization expenses are summarized in the following table (in thousands): Preliminary Fair Value Estimated Useful Life Annual Amortization Nine Months Amortization Customer relationships $ 33,600 8 $ 4,200 $ 3,150 Core technology 10,500 7 1,500 1,125 Proprietary Content 7,800 6 1,300 975 Elsevier license agreement 3,100 3 1,033 775 Third-party license agreements 1,300 3 433 325 Trade name 1,400 3 467 350 Superior-to-market leases 1,300 8 163 122 Total intangible assets acquired $ 59,000 $ 9,096 $ 6,822 3. Pro Forma Adjustments The unaudited condensed combined pro forma financial statements have been prepared as if the acquisition was completed on September 30, 2007 for balance sheet purposes and on January 1, 2007 and 2006 for statements of operations purposes and reflect the following pro forma adjustments: [a] To record payment of purchase price of $123 million net of estimated working capital adjustment of $5.7 million. [b] To record intangible assets of $59 million from purchase price allocation, less intangible assets of $4.7 million previously recorded in MDL’s financial statements. [c] To record the difference between estimated goodwill of $99.5 million resulting from the acquisition and goodwill of $21.9 million previously recorded in MDL’s financial statements. [d] To reclassify previously capitalized acquisition costs to goodwill. [e] To adjust other accrued liabilities as follows (in thousands) Estimated additional acquisition costs $ 660 Estimated restructuring costs related to the acquisition 8,130 Total adjustments to other accrued liabilities $ 8,790 [f] To adjust MDL’s deferred revenue to fair value, representing the legal performance obligation under MDL’s existing contracts. 7 [g] To record net deferred tax liabilities adjustment in connection with the above pro forma adjustment as follows: Identifiable intangible assets $ 59,000 In-process technology 2,500 Deferred revenue 21,959 Estimated restructuring costs related to the acquisition (8,130 ) Total pre-tax adjustments $ 75,329 Statutory tax rate 40 % Deferred tax liabilities $ 30,132 The above deferred tax liability adjustment has been made to the following lines in the unaudited condensed combined pro forma balance sheet (in thousands): Net against current deferred tax assets $ 4,711 Net against noncurrent deferred tax assets 10,283 Recorded as additional noncurrent deferred tax liabilities 15,138 Total deferred tax liabilities $ 30,132 [h] To adjust stockholders’ equity as follows (in thousands): Eliminate MDL’s historical net parent investment $ (2,283 ) In-process technology (2,500 ) Total adjustments to stockholders' equity $ (4,783 ) [i] To reduce research and development expense by the amortization of previously capitalized software. [j] To record amortization expenses for the acquired identifiable intangible assets. [k] To record a reduction in interest income by applying a 5% rate of return for the respective periods to the assumed decrease in Symyx’s investment balance of approximately $117.3 million used to acquire MDL. [l] To tax effect the pro forma adjustments on statements of operations at statutory rate of 40%. 8
